 
 
I 
111th CONGRESS
2d Session
H. R. 4450 
IN THE HOUSE OF REPRESENTATIVES 
 
January 13, 2010 
Mr. Moore of Kansas (for himself, Mrs. Biggert, Mr. Towns, and Mr. Issa) introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To establish an interim Inspector General for the Federal Housing Finance Agency. 
 
 
1.Short titleThis Act may be cited as the Federal Housing Finance Agency Inspector General Technical Corrections Act of 2009. 
2.Interim Inspector General 
(a)Designated Federal entityDuring the period beginning on the date of the enactment of this Act and ending upon the date that an Inspector General of the Federal Housing Finance Agency is first appointed and confirmed pursuant to section 1317(d) of the Federal Housing Enterprises Financial Safety and Soundness Act of 1990 (12 U.S.C. 4517(d)), the Federal Housing Finance Agency shall be considered to be a designated Federal entity for purposes of section 8G of the Inspector General Act of 1978 (5 U.S.C. App.). 
(b)EstablishmentNotwithstanding the first sentence of subsection (b) of section 8G of the Inspector General Act of 1978, there is established upon the date of the enactment of this Act, and there shall be maintained, in the Federal Housing Finance Agency an Office of the Inspector General. 
(c)Appointment 
(1)Requirement; timingThe Director of the Federal Housing Finance Agency shall appoint an Inspector General of the Federal Housing Finance Agency pursuant to subsection (a) of this section and section 8G(c) of the Inspector General Act of 1978 as soon as possible after the date of the enactment of this Act, but not later than the expiration of the 30-day period beginning upon the date of the enactment of this Act. 
(2)Clarification; payAny provision of the Inspector General Act of 1978 and the Inspector General Reform Act of 2008 (Public Law 110–409) that is applicable to a designated Federal entity or the Inspector General of a designated Federal entity shall be applicable to the Federal Housing Finance Agency and the Inspector General of the Federal Housing Finance Agency appointed pursuant to this subsection, respectively, until the expiration of the period referred to in subsection (a) and the termination referred to subsection (e), except that such Inspector General shall be paid at the rate payable under section 5314 of title 5, United States Code, for level III of the Executive Schedule, plus 3 percent, and employees and consultants of the Office of the Inspector General of the Federal Housing Finance Agency shall be paid pursuant to paragraphs (7) and (8) of section 6(a) of the Inspector General Act of 1978. 
(d)Continued oversightThe Inspector General of the Federal Housing Finance Agency appointed in accordance with subsection (c) of this section shall make every effort to recover and continue any oversight, investigations, and reviews initiated with respect to the Agency, or with respect to any programs or operations transferred to such Agency, by any prior Inspectors General responsible for oversight of such Agency, or for oversight of any such transferred programs or operations, or by the staffs of such Inspectors General, including any oversight, investigations, and reviews initiated by the former Inspector General of the former Federal Housing Finance Board before or after the abolishment of such Board. 
(e)TerminationImmediately upon the expiration of the period referred to in subsection (a), the position of Inspector General of the Federal Housing Finance Agency established pursuant to this section, and the term of service of the individual serving in such position, shall terminate.  
 
